NIX, Presiding Judge.
Howard Cecile Payne, hereinafter referred to as defendant, was charged by information in the Court of Common Pleas of the City of Tulsa, Tulsa County, with driving without a driver’s license while under suspension, second offense; was tried before a jury, found guilty and punishment affixed at $200 and 90 days in the county jail.
Within the time granted for filing petition in error and case made, appeal was perfected to this court. A brief in support of petition in error was due to have been filed in this Court not later than May 1, 1961, but to date no brief has been filed, nor were appearances made when this case came on for oral argument on the July 26, 1961 docket of this court.
Finding no fundamental error in the record, and by reason of the uniform holding of this court, the judgment and sentence of the Court of Common Pleas of the City of Tulsa, Tulsa County, is affirmed.
BRETT and BUSSEY, JJ., concur.